Chalmers, O. J.,
delivered the opinion of the court.
The Board of Supervisors should have been admitted to defend the suit. True, a decree rendered in it would not have concluded them, and, ordinarily, parties who will not be affected by a litigation have no right to intervene ; but in this case the road-overseer was the mere representative of the Supervisors, or of the public, and he refused to make any defence. If he had been enjoined, so might each successive overseer whom the board might appoint, each one of them being willing to be relieved of the duty of opening the road or unwilling to expend any money in the litigation.
Under these circumstances it was eminently proper that the .real parties interested — to wit. the people of the county, as represented by the Board of Supervisors — should be allowed to come in and have the question.settled once for all.
The decree will be reversed and the board admitted to defend.